ALLOWANCE
Applicant’s reply and request for continued examination (RCE), filed 19 April 2022 in response to the Final Office action mailed 19 November 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claim 1 is pending under examination, wherein: claim 1 has been amended, claim 2 is cancelled by this and/or previous amendment, and claim 3 is amended but withdrawn by previous restriction requirement. Instant claim 3 is rejoined (see below) and pending claims 1 and 3 are herein allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 was filed after the mailing date of the Final Office action on 19 November 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 1 is allowable. The restriction by original presentation , as set forth in the Office action mailed on 19 November 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement by original presentation of 19 November 2021 is fully withdrawn.  Claim 3, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-2 as anticipated by Fujisawa et al. (US PGPub 2013/0203932) is withdrawn as a result of Applicant’s filed claim amendments and in view of Applicant’s persuasive 1.132 declaration by Fumihiro Mukai (see submission of 04/19/2022). 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Fujisawa teaches injection molded articles having weld line(s) and comprised of a thermoplastic resin, and at least one of a filler and a colored metallic pigment, wherein the filler is oriented in a predetermined state with respect to the surface of the weld (abstract; [0051]; [0011]-[0013]) and wherein the filler is fibrous with an aspect ratio of greater than 1 and an average particle size of 1 to 500 µm ([0037]-[0039]). Fujisawa further teaches the resin selected from silicone resins, fluorinated resins, non-crystalline acrylics, etc. ([0024]-[0025]) and the metallic pigment having an average particle size of 2 to 200 µm, an aspect ratio of 2 to 2000 and are selected from micas, aluminums, etc. ([0041]-[0047]). Fujisawa differs from the instant invention with respect to the overall orientation of the fibrous filler to the weld lines as formed as compared to the as-defined and claimed sheet dimensions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767